By the whole Court.
Tbe statute granting appeals from tbe courts of probate, limits them to eighteen months, *249with a saving for minors, till they arrive at full age, and for persons in foreign parts, until they return; but has no special saving for feme eovcrlsj nor do they come fully within the reasons of the other savings. Coverture may be of sixty or eighty years continuance, and it would be very inconvenient that estates should remain so long unsettled. And besides, a feme covert always hath a person to act for her, who is supposed to be friendly to her interests, and capable to manage them, and hath an interest of his own coupled therewith. Liberty of appeal, like that of bringing error, is but an indulgence, further to controvert a matter once adjudged; and' as it cannot be extended to feme coverts, through the whole term of their coverture, without manifest inconvenience, and the statute has no express provision therefor, we are not to suppose it to have been within the intent of the legislature that it should thus extend: Therefore, the appeal in this case does not lie.
This judgment was afterward affirmed in the Supreme Court of Errors.